DETAILED ACTION
Applicant’s response, filed August 30, 2022, is fully acknowledged by the Examiner. Currently, claims 21-37 are pending. The following is a complete response to the August 30, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on August 30, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,610,286 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The acceptance of the terminal disclaimer is sufficient to overcome the obviousness-type double patenting rejection of claims 21-37 in the June 9, 2022 Non-Final Office Action.
Allowable Subject Matter
Claims 21-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has failed to find any reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth in independent claims 21, 28 and 32. For example, while prior art like Houser or Turner (US Pat. Pub. 2012/0265196 A1) is particularly relevant to the instant independent claims, neither Turner nor any other reference set forth each and every limitation set forth in any of claims 21, 28 or 32 including for the use of impedance sensing for detection of contact with tissue with staples, tissue without staples or an open circuit condition.
As such, it is for at least the reasoning set forth above that the Examiner believes that claims 21-37 are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794